DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the voicemail to the Examiner from Clint Newton on  7/1/2022.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/1/2022 was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mounting components” in claim 5, corresponding to apertures 127a-c per [0047].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Craig US 20090214341 in view of Humphrey US 8864447.
Regarding claim 1, Craig discloses an elongate airflow assembly comprising: 
a first end and a second end positioned opposite the first end (Fig. 1A); 
a housing extending between the first and second ends and defining a central longitudinal axis ([0023-24]); and 
a plurality of fans (60) positioned within the housing and including a plurality of blades (61) that are rotatable about a fan axis in a first rotational direction (Fig. 1A), 
wherein, when the plurality of blades are rotated in the first rotational direction, air flows (120), exiting the fan generally tangential to the longitudinal axis (Fig. 1B).
However it does not teach that the housing including a plurality of intake slots and a plurality of exit vents;  wherein air flows through the plurality of intake slots in a first airflow direction generally tangential to the central longitudinal axis and flows through the plurality of exit vents in a second airflow direction.
Humphrey teaches an elongated airflow assembly (Fig. 3) comprising: a housing (20) including a plurality of intake slots (22) and a plurality of exit vents (23); wherein air flows through the plurality of intake slots in a first air direction (16, Fig. 2) generally tangential to a central longitudinal axis and flows through the plurality of exit vents in a second airflow direction (17).  Humphrey so teaches in order to allow air to enter and exit while also protecting against accidental contact with internal components (col. 4 ln. 38-54).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the housing as taught by Craig by utilizing a plurality of inlet slots and exit vents as taught by Humphrey in order to allow air to enter and exit while also protecting against accidental contact with internal components.
Regarding claim 2, Craig further discloses that the housing (20) is rotatable (115) about the central longitudinal axis that extends through a center of the housing and between the first and second ends (Fig. 1A).
Regarding claim 3, Craig further discloses that the housing (20) is rotatable about the central longitudinal axis in the first rotational direction and a second rotational direction that is opposite the first rotational direction ([0029]).
Regarding claim 4, Craig further discloses that the first end comprises a first end cap (Fig. 1A) including a first perimeter portion (perimeter of the end cap), and wherein a position of the first perimeter portion is independent of a rotational movement of the housing about the central longitudinal axis (Fig. 2, note that the end cap is fixed relative to the fan support member 40).
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowable for the corresponding structure identified in the 112f interpretation above.  The plurality of mounting structures are a plurality of apertures or holes.    At best one may argue that Craig’s end cap 70 might have a single vertical hole for mounting to the vertical arm of 40.  However, even that would require some speculation.  Craig simply does not teach a plurality of apertures in the end cap 70, nor would it have been obvious to duplicate the vertical aperture should it even exist.  Thus, the Office sees no way of modifying the end caps taught by Craig so as to include the plurality of apertures as invented by Applicant without improper hindsight reasoning.
Claim 6 is allowable for the housing’s first and second shells wherein the first shell includes the plurality of intake slots and the second shell includes the plurality of exit vents.
Claims 7-9 are allowable for their dependence from claim 6.
Claims 10-13 are allowable for their dependence from claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB997196 for a hinged shell to a transversal fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745